FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30003

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00245-PA

 v.
                                                 MEMORANDUM*
JULIO GONZALEZ-ZAMUDIO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Julio Gonzalez-Zamudio appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalez-Zamudio contends that his sentence is substantively unreasonable

in light of (i) the age of his prior conviction, which triggered a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A); (ii) his history and circumstances;

and (iii) the fact that he was sentenced to 27 months for a prior illegal reentry. The

district court did not abuse its discretion in imposing Gonzalez-Zamudio’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the

bottom of the Guidelines range is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Gonzalez-Zamudio’s criminal and immigration history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    15-30003